Citation Nr: 0523469	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99 16-049	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for residuals of a right 
foot injury, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Kenneth I. Lamprade, Esquire



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1982 
to September 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claim for a rating higher than 
10 percent for residuals of a right foot injury.  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In addition to his claim for a higher rating for his right 
foot disability, the veteran is also seeking retroactive 
payment of benefits from October 1987 to June 1997 
(see argument submitted in October 1999 by his 
representative).  In November 1985, the RO granted the 
veteran's claim for service connection for a right foot 
disability and assigned a 10 percent rating effective 
retroactively from September 1985 - the day after he was 
discharged from the military.  The RO scheduled him for a VA 
examination in September 1987 to assess the severity of 
his disability, but he failed to report for the evaluation.  
See 38 C.F.R. § 3.655(c) (2004).  Later that month, the RO 
sent him a letter notifying him that it had discontinued his 
benefits because he had failed to appear at the VA 
examination.

In June 1997 - so almost 10 years later - the veteran filed 
the claim at issue, explaining that he did not receive notice 
of that VA examination in 1987 and did not have a permanent 
residence at the time.  The September 1987 RO decision to 
discontinue his benefits became final and binding on him 
based on the evidence then of record when he did not appeal 
that decision.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103.  So his more recent statements and 
arguments are a means of collaterally attacking that 
decision, i.e., a claim for revision of that decision on the 
basis of clear and unmistakable error (CUE).  See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  But since this additional 
claim has not been adjudicated by the RO, much less denied 
and timely appealed to the Board, it is referred to the RO 
for appropriate development and consideration.  The Board 
does not currently have jurisdiction to consider it.  
38 C.F.R. § 20.200.

Turning to the veteran's claim for a higher rating for his 
right foot disability, the Board notes that, in his July 1999 
substantive appeal (VA Form 9), he requested a hearing before 
the Board at the RO (i.e., a travel Board hearing).  Travel 
Board hearings subsequently were scheduled in March 2001, 
September 2003, November 2003, April 2004, January 2005, and 
most recently in August 2005.  But each time he requested the 
hearing be rescheduled because he was either not going to be 
in town or said he had to work on that day.  In September 
2003, he also requested that the travel Board hearing be 
scheduled at the RO in Philadelphia, Pennsylvania, which is 
closer to his home than the RO in Newark, New Jersey.  
Per his request, the subsequent hearings were all scheduled 
to be held in Philadelphia.  He was also given the 
opportunity to schedule a video-conferencing hearing, which 
offers more flexibility as to scheduling, but he declined.

Requests for a change in a hearing date may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  See 38 C.F.R. § 20.704(c).  
Examples of good cause include, but are not limited to, 
illness of the appellant and/or representative, difficulty in 
obtaining necessary records, and unavailability of a 
necessary witness.  Id.  In this case, a hearing was 
scheduled most recently for August 2, 2005.  On July 13, 
2005, the RO received a letter from the veteran requesting 
the hearing be rescheduled - so more than two weeks prior to 
the scheduled hearing date.  He said that he could not get 
that day off from work.  There is no indication in the record 
the RO notified him whether his hearing would be rescheduled.  
So not surprisingly, he failed to appear at the August 2005 
hearing.  



Since the hearing already has been rescheduled on six 
different occasions at the veteran's request, and even at the 
alternate location requested, the Board is very reluctant to 
do so once again - especially since it is not entirely clear 
there is good cause for doing so.  But unfortunately, the RO 
did not notify him that it did not find good cause to 
reschedule his hearing.  The regulation is clear - if good 
cause is not shown, the veteran and his representative will 
be promptly notified and given an opportunity to appear at 
the hearing as previously scheduled.  See 38 C.F.R. § 
20.704(c).  This was not done.  So a remand is required.

One additional bit of caution, however, the veteran must bear 
in mind that the RO has tried diligently to comply with his 
request for a hearing - including, as mentioned, even 
scheduling his hearing for an alternate location.  So he must 
take some responsibility and report for his hearing, even if 
this may cause him some inconvenience in his work schedule, 
etc.  There are limits to what the RO can do to help, and 
repeatedly placing him on the hearing docket, only to learn 
that he will not appear for the hearing, is not a good use of 
VA's limited resources since this always compromises another 
veteran's opportunity for a hearing.

Accordingly, this case is remanded to the RO (via the AMC) 
for the following:

Schedule the veteran for a travel Board 
hearing in Philadelphia, Pennsylvania, in 
accordance with the docket number of his 
appeal.  Notify him of the date, time and 
location of his hearing, and put a copy 
of this letter in his claims file.  If, 
for whatever reason, he decides that he 
no longer wants this type of hearing 
before a Veterans Law Judge (or any other 
type of hearing before the Board), then 
he should indicate this in writing and 
it, too, should be documented in his 
claims file.  Also, if he files yet 
another motion to reschedule his hearing, 
and it is denied, notify him of this.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

